ORDER
ROBERT K. HARTMANN of PARAMUS, who was admitted to the bar of this State in 1949, having pleaded guilty to federal felony charges of bank fraud (18 U.S. C.A. § 1344) and obstruction of an Office of Thrift Supervision investigation (18 U.S.C.A. §§ 1505 and 2), and good cause appearing;
It is ORDERED that pursuant to Rule l:20-6(b)(l), ROBERT K. HARTMANN is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against him, effective immediately and until the further Order of this Court; and it is further
ORDERED that ROBERT K. HARTMANN be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that ROBERT K. HARTMANN comply with Administrative Guideline No. 23 of the Office of Attorney Ethics dealing with suspended attorneys.